DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).  In this case no claim 25 was presented and the claims moved from claim 24 to claim 26.  Accordingly, misnumbered claims 26-31 have been renumbered 25-30 respectively.  The renumbered claim numbers will be utilized in the Office Action as follows.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 24 May 2022 is acknowledged.
It is important to note that Applicants specifically elect the method claims of Group I; however, Applicants then further added additional claim 30 directed to a “use” of a product (albeit a product defined by product by process limitations).  Not only is a “use” a separate category than a method, but a “use” does not fall within a statutory category for patentability.  Accordingly new claim 30 is not included within the elected Group I method group and is withdrawn from consideration.  

Information Disclosure Statement
The information disclosure statement filed 8 March 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  The reference to Hamilton et al. has not been provided, Applicant has only provided a brief summary and thus the full contents of the article have not been considered.  
The information disclosure statement filed 7 May 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  The reference to Bennett has not been provided.
It may be important to note that while the IDS filed 29 June 2022 has been fully considered US 2009/0003240 to Negron et al. and US 2005/0126923 to Marsden et al. appear to have little to do with the invention as disclosed.  The Examiner merely notes this in case these document were cited in error and the Applicant intended to submit different documents in place of these documents. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:368 (See Figure 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-19 and 22-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 10, the claim recites the limitation "the dissolved metal hydroxide" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim.  Antecedent basis does exist for “the metal hydroxide”.  
As to claims 23, 24, 25, 26 and 27, the claims recite the limitation “said another metal”.  However, claim 10, upon which claims 23, 24, 25, 26 and 27 depend includes “another metal in said another metal salt” and “another metal in said another metal hydroxide”.  Thus it is unclear as to if the limitation “said another metal” intends to refer to the another metal of the metal salt, the metal hydroxide, either or both.  However, for the purpose of Examination it has been interpreted to refer to both.  
As to claim 28, the claim recites the limitation "the acid removed" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
As to claim 29, the claim recites the limitation “said another metal”.  However, claim 28, upon which claim 29 depends includes “another metal in said another metal salt” and “another metal in said another metal hydroxide”.  Thus is it unclear as to if the limitation “said another metal” intends to refer to the another metal of the metal salt, the metal hydroxide, either or both.  However, for the purpose of Examination it has been interpreted to refer to both.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-17, 23, 24, 26, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,214,313 to Berisko et al. (Berisko) in view of Foreign Patent Document No. JP S61-502525 (JP 525) and further in view of US Patent No. 4,707,234 to Mori et al. (Mori).
As to claims 10, 12, 13, 14, 15, 16, 17, 23, 24, 28 and 29, Berisko teaches a method of generating a metal hydroxide, magnesium hydroxide, comprising reacting a magnesium sulfate solution (the another metal salt solution of the claims) with sodium hydroxide solution (the metal hydroxide solution of the claims) to generate the magnesium hydroxide (the another metal hydroxide of the claims) and a byproduct sodium sulfate (the remaining reaction solution of the claims) wherein the magnesium hydroxide is separated from the byproduct sodium sulfate (Column 3, Lines 39-65).
However, Berisko fails to further teach that the magnesium sulfate solution (the another salt solution of the claims) comes from the reaction of an acidic solution with a metal silicate, Berisko teaching that the magnesium sulfate solution come from the oxidation of magnesium sulfite hexahydrate.
However, JP 525 also discusses the production of magnesium sulfate solution and teaches that a particularly advantageous method for production of the magnesium sulfate solution comprises the reaction of magnesium silicate with sulfuric acid, this method being particularly advantageous as it produces a silicon dioxide byproduct that has many uses in fields such as construction (Translation Page 1).  Therefore, it would have been obvious to one of ordinary skill in the art to provide the magnesium sulfate solution of Berisko, at least in part, from a reaction of magnesium silicate with sulfuric acid with the expectation of effectively supplying the magnesium sulfate with the additional benefit of the generation of a valuable by product comprising silicon dioxide as taught by JP 525.  
The combination thus teaching a process comprising the feed of sulfuric acid at one step, the feed of sodium hydroxide at another step, and a byproduct sodium sulfate stream.  However, the combination fails to teach a specific source for the sulfuric acid or the sodium hydroxide.
However, Mori teaches that sodium sulfate, the byproduct stream of the combination, can itself be utilized to form both the necessary sodium hydroxide and sodium sulfate of the combination by supplying the sodium sulfate (the metal salt of the claims) to an electrolytic container having an anode and a cathode and generating the sulfuric acid (an acidic solution) at the anode and sodium hydroxide (a metal hydroxide solution derived from the metal salt) at the cathode (Example 8).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of the combination with the addition of a step of supplying the sodium sulfate to an electrolytic container having an anode and a cathode and generating the sulfuric acid at the anode and sodium hydroxide at the cathode with both the reasonable expectation of the provision of the necessary reagents and the bonus of generating them from an already produced byproduct stream as taught by Mori.  
Berisko teaches that all steps of the method are performed in separate process units (Figure 1), therefore, it would have been obvious to one of ordinary skill in the art to maintain this teaching even in the modified process as above.  
As to claim 11, the combination of Berisko, JP 525  and Mori teaches the method of claim 10.   As discussed above, JP 525 teaches that a valuable product of silicon dioxide is generated in the step of generating the magnesium sulfate (the another metal salt solution).  It would have been obvious to one of ordinary skill in the art that for this product to actually have value it would need to be separated out, thus rending obvious some sort of purification step of the another metal salt solution.  
As to claim 26, the combination of Berisko, JP 525  and Mori teaches the method of claim 10.  Berisko further teaches that instead of sodium hydroxide for forming the magnesium hydroxide in reaction with magnesium silicate, potassium hydroxide can also be utilized, thus generating a potassium sulfate byproduct (Column 3, Lines 39-47).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing in this case to utilize the cell of Mori to produce the equivalent potassium hydroxide and sulfuric acid from the byproduct potassium sulfate.  Thus that the metal is potassium in the obvious combination.  

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Berisko, JP 525  and Mori as applied to claim 10 above, and further in view of US Patent Application Publication No. 2012/0291675 to Camire et al. (Camire).
As to claims 18 and 19, the combination of Berisko, JP 525 and Mori teaches the method of claim 10.  As discussed above, the combination generates the valuable product of magnesium hydroxide.  However, while Berisko teaches a variety of useful uses of this magnesium hydroxide, Berisko fails to specifically contemplate utilizing the magnesium hydroxide for the removal of carbon dioxide.  However, Camire also discusses magnesium hydroxide and teaches that a particularly useful use comprises the sequestration of carbon dioxide (Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the produced magnesium hydroxide for the sequestration of carbon dioxide, a known environmentally beneficial process, as taught by Camire.  

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Berisko, JP 525  and Mori as applied to claim 10 above, and further in view of US Patent Application Publication No. 2020/0024757 to Mani (Mani).
As to claim 22, the combination of Berisko, JP 525  and Mori teaches the method of claim 10.  However, the combination fails to specifically teach that the byproduct sodium sulfate sent to the cell of Mori (the remaining reaction solution) is purified.  However, Mani also discusses electrolysis cells with a recycled metal salt stream and teaches that the salt solution should be purified to remove contaminants such as magnesium prior to supply to the cell (Paragraph 0056).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of the combination with the step of purifying the sodium sulfate (the remaining reaction solution) upstream of the cell of Mori in order to remove contaminants such as magnesium as taught by Mani.  

Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Berisko, JP 525  and Mori as applied to claim 10 above, and further in view of US Patent No. 5,386,838 to Quincy, III et al. (Quincy).
As to claim 25, the combination of Berisko, JP 525  and Mori teaches the method of claim 10.  As discussed above, the combination teaches that the metal is sodium.  However, as discussed above, the combination teaches that the another metal is magnesium and fails to teach that the another metal is iron or chromium. 
However, Quincy also discusses the production of magnesium hydroxide from a solution of sodium hydroxide and magnesium sulfate and teaches that in addition to utilizing this process to create magnesium hydroxide an equivalent reaction utilizing sodium hydroxide and iron sulfate can be utilize to produce a different valuable product of iron hydroxide (Column 6, Lines 17-28).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to replace the magnesium containing compounds of the combination with iron containing compounds in order to form a different valuable product of iron hydroxide as taught by Quincy.  
As to claim 27, the combination of Berisko, JP 525  and Mori teaches the method of claim 10.  Berisko further teaches that instead of sodium hydroxide for forming the magnesium hydroxide in reaction with magnesium silicate, potassium hydroxide can also be utilized, thus generating a potassium sulfate byproduct (Column 3, Lines 39-47).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing in this case to utilize the cell of Mori to produce the equivalent potassium hydroxide and sulfuric acid from the byproduct potassium sulfate byproduct.  Thus that the metal is potassium in the obvious combination.  
However, as discussed above, the combination teaches that the another metal is magnesium and fails to teach that the another metal is iron of chromium. However, Quincy also discusses the production of magnesium hydroxide from a solution of alkali hydroxide and magnesium sulfate and teaches that in addition to utilizing this process to create magnesium hydroxide an equivalent reaction utilizing the alkali hydroxide and iron sulfate can be utilize to produce a different valuable product of iron hydroxide (Column 6, Lines 17-28).  Therefore, it would have been obvious to one or ordinary skill in the art at the time of filing to replace the magnesium containing compounds of the combination with iron containing compounds in order to form a different valuable of iron hydroxide as taught by Quincy.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794